Title: To James Madison from Robert Brent, 24 September 1815
From: Brent, Robert
To: Madison, James


                    
                        
                            SIR
                        
                        City of Washn. Sepr. 24th 1815
                    
                    The enclosed paper, which I have the honor to hand you, was yesty placed in my hands. It contains resolutions enterred into by the officers of a Regiment of Volunteers or Militia of the State of pensa reflecting on me, which, in conformity to their tenor, have no doubt been, or will be officially communicated to you.
                    
                    I take the liberty respectfully to request Sir, that you will suffer no motives of delicacy towards me to prevent a full investigation into the charge contained in these resolutions— but to consider me as inviting and requesting that the subject may be examined into in such manner as you may deem most proper and Correct.
                    I will not trouble you with a detail’d vindication of my Conduct as to the Charge contained in the Resolutions. This might be considered as ex parte and impose upon your time in reading over. I will only add that my conduct and proceedings in the disbursment of the funds, placed at my disposal, for the payment of the militia in question, was made known throughout its whole progress, by correspondence with the Governor of pensa. with Majr. Genl. Worrell who commanded the division, of which, Colo. Baches Regiment form’d a part, and with Brigadier Genl Cadwallader Commanding the light Brigade, and that altho I have never sought to know the sentiments of those Gentlemen on the course I have taken throughout yet I could safely rest my vindication on their candor and Justice. With sentiments of the most perfect respect I have the honor to be sir Your mo: Obt Serv.
                    
                        
                            Robert Brent
                        
                    
                